Hinman, J.
(dissenting). The charter of the city of Rensselaer provides: “ Subject to the constitution and general laws of this state, this city is empowered: * * * 12. To prevent and extinguish fires and protect the inhabitants of the city and property within the city from loss or damage by fire or other casualty.” (Laws of 1915, chap. 69, § 5, par. b, subd. 12.) Assuming a margin of discretion in the municipality to provide or not to provide a water supply to protect its inhabitants and their property from loss or damage by fire, having acted affirmatively the assumption may *681be that it intended to contract to fulfill what it deemed to be a duty optional with it to protect its inhabitants and for their benefit, as recited in the statute. While the city itself may be immune from suit if it does the work directly, a company which contracts with it to do the work for pecuniary gain is not so immune, and it may be deemed to have undertaken the full performance of the city’s statutory duty. The source of its obligation is in the law as a part of the contract. Upon these assumptions I see no reason for not extending to this case the liberal doctrines of Pond v. New Rochelle Water Co. (183 N. Y. 330); Seaver v. Ransom (224 id. 233, 237); Matter of International R. Co. v. Rann (Id. 83) and Farnsworth v. Boro Oil & Gas Co. (216 id. 40).
The plaintiff, however, sues in tort. The charge is that the •defendant was negligent. Assuming that the plaintiff has no contract right to enforce, the question arises whether once the defendant assumes the duty it is liable for a negligent breach of that duty. I am greatly impressed by the reasoning of Mr. Justice Brewer who in Guardian Trust & Deposit Co. v. Fisher (200 U. S. 57, 68) wrote as follows: “It is true that a company contracting with a city to construct waterworks and supply water may fail to commence performance. Its contractual obligations are then with the city only, which may recover damages, but merely for breach of contract. There would be no tort, no negligence, in the total-failure on the part of the company. It may also be true that no citizen is a party to such a contract, and has no contractual or other right to recover for the failure of the company to act, but if the company proceeds under its contract, constructs and operates its plant, it enters upon a public calling. It occupies the streets of the city, acquires rights and privileges peculiar to itself. It invites the citizens, and if they 'avail themselves of its conveniences and omit making other and personal arrangements for a supply of water, then the company owes a duty to them in the discharge of its public calling, and a neglect by it in the discharge of the obligations imposed by its charter, or by contract with the city, may be regarded as a breach of absolute duty, and recovery may be had for such neglect. The action, however, is not one for breach of contract, but for negligence in the discharge of such duty to the public, and is an action for a tort.”
The relationship of the parties in this case is such that, aside from contract, the damage to the inhabitants is to be foreseen and there is a duty to avoid the injury. (MacPherson v. Buick Motor Co., 217 N. Y. 382; Junkermann v. Tilyou Realty Co., 213 id. 404.) Thus the Court of Appeals has “ put aside the notion that the duty to safeguard life and limb, when the consequences of negligence *682may be foreseen, grows out of contract and nothing else.” (MacPherson v. Buick Motor Co., supra, 390.) This is not a case where conduct, though negligent, may be said not to be likely to. result in injury to any one except a party to the contract. Is the risk of injury too remote because prudent persons insure against such injury? I think not for the reason that the amount of insurance customarily taken out by the most prudent is measured by the fire protection deemed to be reasonably at hand. Unquestionably fire protection was for the safeguarding of life and limb and property of the inhabitants of this city. The defendant is a public service corporation and having assumed to serve the public for pecuniary gain it owed a duty to the inhabitants which it was bound to perform with care. It seems to me that one who so invites the public to rely upon him alone to render a service so essential to modern city life ought to be bound to the exercise of reasonable care and to be liable for injury which might reasonably have been foreseen and which would have been avoided but for his breach of that duty.
I favor an affirmance.
McCann, J., concurs.
Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.